Name: Commission Regulation (EEC) No 464/91 of 27 February 1991 amending Commission Regulation (EEC) No 1729/78, the Annex to Council Regulation (EEC) No 1010/86 and Annex I to Regulation (EEC) No 1785/81 in respect of the production refund for sugar used in the chemical industry
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  agricultural structures and production;  chemistry
 Date Published: nan

 Avis juridique important|31991R0464Commission Regulation (EEC) No 464/91 of 27 February 1991 amending Commission Regulation (EEC) No 1729/78, the Annex to Council Regulation (EEC) No 1010/86 and Annex I to Regulation (EEC) No 1785/81 in respect of the production refund for sugar used in the chemical industry Official Journal L 054 , 28/02/1991 P. 0022 - 0024 Finnish special edition: Chapter 3 Volume 36 P. 0183 Swedish special edition: Chapter 3 Volume 36 P. 0183 COMMISSION REGULATION (EEC) No 464/91 of 27 February 1991 amending Commission Regulation (EEC) No 1729/78, the Annex to Council Regulation (EEC) No 1010/86 and Annex I to Regulation (EEC) No 1785/81 in respect of the production refund for sugar used in the chemical industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 305/91 (2), and in particular Articles 9 (6) and 19 (7) thereof, Having regard to Council Regulation (EEC) No 1010/86 of 25 March 1986 laying down general rules for the production refund on certain sugar products used in the chemical industry (3), as last amended by Regulation (EEC) No 1771/90 (4), and in particular Article 8 thereof, Whereas experience acquired since the implementation of the new system of production refunds as from 1 July 1986 and more particularly since its modification as from 1 July 1990 shows that it is necessary for some of its technical and administrative rules to be altered so that it can be applied more efficiently, particularly at the stage of the application for the production refund; whereas, to this end, the minimum tolerance used for considering that the person concerned has fulfilled his principal obligation of processing the basic product or the intermediate product should also be raised in order to take into account the technical constraints of processing, particularly in the case of the fermentation processes where the yield varies enormously depending on the reactions of micro-organisms; whereas it is also desirable for a maximum tolerance to be introduced to cover cases in which a processing operation is unsuccessful and the processor is forced to use a larger quantity of the basic product than was initially considered necessary without him having, as a result, within this limit, to start a separate file in order for the additional quantity processed in this way to qualify under the system; Whereas Commission Regulation (EEC) No 1729/78 (5), as last amended by Regulation (EEC) No 2029/90 (6), should be amended accordingly; Whereas the regular review of the Annex to Regulation (EEC) No 1010/86 shows that it should be supplemented by a number of chemical products in the manufacture of which basic sugar-sector products are used; whereas these same products should therefore be inserted in Annex I to Regulation (EEC) No 1785/81 relating to export refunds in order to bring it into line with the aforementioned Annex; Whereas the product known as 'crispbread', containing added sugar, listed in the former Brussels Nomenclature, was included in the Common Customs Tariff; whereas it fell within subheading 19.08 B and was listed in Annex I to Regulation (EEC) No 1785/81; whereas, however, when the old Common Customs Tariff was transposed into the new 'combined nomenclature' (CN) applicable from 1 January 1988, this product failed to be included in the Annex in question; whereas the former situation should therefore be restored by inserting the product in Annex I to Regulation (EEC) No 1785/81; Whereas, in order that uniform treatment and management be maintained throughout the marketing year, the abovementioned measures should be applied as from 1 July 1991, the beginning of the next marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1729/78 is hereby amended as follows: 1. The following second subparagraph is added to Articles 2 (2) and 3 (3): 'For the purposes of the first subparagraph: (a) shall be considered as one and the same basic product: (i) white sugar falling within CN code 1701 99 10; sugar containing added flavouring or colouring matter falling within CN code 1701 91 00; sugar containing other added substances falling within CN code 1701 99 90 and sucrose syrups having a purity of at least 85 % falling within CN codes 1702 60 90 and 1702 90 90; (ii) raw sugar falling within CN codes 1701 11 and 1701 12; (iii) isoglucose falling within CN codes ex 1702 40 10, 1702 60 10 and 1702 90 30; (iv) the intermediate products referred to in Article 1a of this Regulation and in the first subparagraph of Article 1 (1a) of Regulation (EEC) No 1010/86; (b) the entry concerning the use to which the basic product is to be put may, on request and with the agreement of the competent authorities of the Member State in question, relate only to the CN chapter under which the chemical product(s) to be manufactured fall.' 2. In the second subparagraph of Article 2 (6), the percentage '95 %' is replaced by '90 %'. 3. The following second subparagraph is added to Article 4 (1): 'Where the quantity of basic product or of processed intermediate product exceeds the quantity indicated in the refund certificate, that additional quantity shall be considered, within a limit of 5 %, as processed for the purposes of the certificate with entitlement to payment of the production refund indicated in it.' 4. The first paragraph of Article 10 is replaced by the following: 'The production refund shall be paid in respect of the quantity of basic product or intermediate product processed within the limit referred to in the second subparagraph of Article 4 (1)'. Article 2 The chemical products listed in Annex I to this Regulation are hereby inserted in the Annex to Regulation (EEC) No 1010/86. Article 3 The products listed in Annex II to this Regulation are hereby inserted in Annex I to Regulation (EEC) No 1785/81. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 37, 9. 2. 1991, p. 1. (3) OJ No L 94, 9. 4. 1986, p. 9. (4) OJ No L 163, 29. 6. 1990, p. 1. (5) OJ No L 201, 25. 7. 1978, p. 26. (6) OJ No L 186, 18. 7. 1990, p. 5. ANNEX I Supplement to the Annex to Regulation (EEC) No 1010/86 CN code Description ex 3203 00 Colouring matter of vegetable or animal origin and preparations based thereon ex 3204 Synthetic organic colouring matter and preparations based thereon ex 6809 Articles of plaster or of compositions based on plaster (boards, sheets, panels, tiles and similar articles) ANNEX II Supplement to Annex I to Regulation (EEC) No 1785/81 CN code Description 1905 10 00 Crispbread ex 3202 00 Colouring matter of vegetable or animal origin and preparations based thereon ex 3204 Synthetic organic colouring matter ex 6809 Articles of plaster or of compositions based on plaster (boards, sheets, panels, tiles and similar articles)